09/16/2020


            IN THE SUPREME CO4Rili                      ATE OF MONTANA                Case Number: OP 20-0424


                                       OP 20-044


 GENE MEREDITH,                                                              FILED
              Petitioner.                                                    SEP 1 5 700
                                                                          Bowen Greeno/ood

       v.                                                               ClEatircatiC;tra
                                                                                  r     ourt



 JIM SALMONSEN,

              Respondent.



       Representing himself, Gene Meredith, also known as Gene R. Meredith, petitions
this Court for habeas corpus relief, challenging his 2008 conviction of deliberate homicide.
He challenges the conclusion that hc understood the criminality of the act, arguing his
actions were involuntary, which should have been a factor considered at his sentencing.
Meredith requests that he be resentenced.
       The Eighth Judicial District Court sentenced Meredith to life without parole after a
Cascade County jury found Meredith guilty of deliberate homicide for a woman's murder
in 2006. Meredith appealed his conviction. State v. Meredith, 2010 MT 27, ¶¶ 2-5, 355
Mont. 148, 226 P.3d 571. In providing the factual background, we stated:
       Meredith was charged with deliberate homicide in violation of § 45-5-102,
       MCA. After Meredith's arrest, Dr. Virginia Hill, a psychiatrist at the
       Montana State Hospital, evaluated Meredith. Dr. Hill diagnosed Meredith
       with schizoaffective disorder. However, Dr. Hill explained at trial that a
       person with schizoaffective disorder can knowingly and purposely commit
       homicide.

       Although Dr. Hill concluded that Meredith did have a serious mental illness,
       she also observed that he had a tendency to over report his symptoms.

Meredith, in 16-17. Meredith did not raise any issue regarding his rnental health or this
disorder on appeal. We affirmed. Meredith, ¶¶ 1, 60.
       Meredith is not entitled to habeas corpus relief or resentencing after more than
twelve years since his conviction. Meredith's present challenge would have been more
appropriate in his direct appeal because it pertains to his conviction and the resulting
sentence. State v. Wright, 2001 MT 282, ¶ 13, 307 Mont. 349, 42 P.3d 753. Meredith
could have raised this issue or the term of his sentence in his appeal. He did not do so.
Meredith is procedurally barred now from challenging his sentence as unlawful under
Montana statutes because by appealing, he has exhausted the remedy of appeal. Section
46-22-101(2), MCA. Therefore,
      IT IS ORDERED that Meredith's Petition for a Writ of Habeas Corpus is DENIED
and DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Gene Meredith personally.
      DATED this I6day of September, 2020.



                                                             Chief Justice